Citation Nr: 0740245	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-20 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to nonservice-connected death pension 
benefits. 

2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to June 
1949.  He died in September 1992.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied the above claims. 


FINDINGS OF FACT

1.  The veteran served on active duty from January 9, 1948 
until June 15, 1949, which is not a period of war. 

2.  The veteran was not service connected for any disability 
during his lifetime.


CONCLUSIONS OF LAW

1.  The veteran's service is not qualifying service for 
nonservice-connected disability pension benefits.  38 
U.S.C.A. §§ 101, 1501(4), 1521 (West 2002); 38 C.F.R. §§ 3.2, 
3.3 (2007).

2.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  38 
U.S.C.A. § 1310 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
Specifically, proper VCAA notice must inform the claimant of 
any information that is not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1) (2007).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).   VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the context of a claim for DIC benefits, which includes a 
claim of service connection for the cause of the veteran's 
death, section 5103(a) notice must be tailored to the claim.  
The notice should include (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a non-detailed application of the specific reasons 
why any claim made during the deceased veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

With respect to the cause of death claim, the appellant has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of her claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. 
Cir., 2004).  Required notice was completed by a letter dated 
in October 2004 (remailed in January 2005), which informed 
the appellant of all four elements required by the Pelegrini 
II Court as stated above.  In light of the denial of the 
claim, no disability rating or effective date will be 
assigned, so there can be no possibility of prejudice to her 
under the holding in Dingess/Hartman.   Further, as required 
by Hupp, the VCAA notice was tailored to the appellant's 
claim, however, in light of the fact that the veteran was not 
service connected for any disease or disability, and had 
filed no claims for service connection prior to his death, no 
information could be provided regarding a previously service-
connected condition or any conditions not yet service 
connected; therefore, any technical notice deficiency was 
harmless error.  

Following the provision of adequate notice, the cause of 
death claim was readjudicated in a May 2005 statement of the 
case; therefore, any error as to the timing of the notice is 
nonprejudicial.  See Prickett v. Nicholson, No. 04-0140 (U.S. 
Vet. App. Sept. 11, 2006) (As long as a determination was 
made following the notice letter, there is no need to draw a 
distinction as to whether an adjudicatory decision was issued 
in a rating decision or a statement of the case.)

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records.  The RO also attempted to 
obtain evidence to substantiate the appellant's claims; 
however, the appellant has been unresponsive to requests to 
submit further evidence, such as a death certificate and 
evidence of private treatment.  The Board notes that the 
factual data required, i.e., information regarding the 
veteran's cause of death or presence of any service-connected 
injuries or diseases, are straightforward facts and do not 
place an impossible or onerous task on the appellant.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The duty to 
assist is not a one-way street; if an appellant wishes help, 
she cannot passively wait for it in those circumstances where 
she may or should have information that is essential in 
obtaining the putative evidence.  Id. 

Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  Specifically, a VA examination is 
required where the record contains competent evidence of a 
current disability, and indicates that the disability or 
symptoms may be associated with military service, but does 
not contain sufficient evidence for the Secretary to make a 
decision.  Id.  The statutory duty of VA to assist in 
developing disability claims does not include a duty to 
provide an appellant with medical opinions absent a showing 
by the appellant of a causal connection between the veteran's 
disability and his military service.  38 U.S.C.A. § 5103A(a, 
d); Wells v. Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  
Because there is no evidence indicating that a service-
connected disease or disability contributed to the cause of 
the veteran's death, VA is not obligated to obtain a medical 
opinion.

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
appellant by VA would be capable of substantiating her claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the appellant in adjudicating this appeal.

Finally, with respect to the claim for death pension 
benefits, the VCAA does not apply.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); VAOGCPREC 05-04.  As 
explained below, this claim must be denied as a matter of law 
because undisputed facts, when applied to the controlling law 
and regulations, render the appellant ineligible for the 
claimed benefits.  


II.  Pension Benefits

The payment of nonservice-connected disability pension 
benefits is provided to veterans who are permanently and 
totally disabled from a nonservice-connected disability that 
is not the result of willful misconduct, but only where a 
veteran has the requisite service.  38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3, 3.314(b).

A claimant for VA pension benefits meets the necessary 
service requirements if there is sufficient evidence that he 
served in active military, naval, or air service under one of 
the following conditions: (1) for 90 days or more during a 
period of war; (2) during a period of war, if he was 
discharged or released from such service for a disability 
adjudged service-connected without the presumptive provisions 
of law, or at the time of discharge, he had such a service-
connected disability, shown by official service records, 
which in medical judgment would have justified a discharge 
for disability; (3) for a period of 90 consecutive days or 
more, if such period began or ended during a period of war; 
or (4) for an aggregate of 90 days or more in two or more 
separate periods of service, during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying the character of a 
claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).

In this case, the veteran served on active duty from January 
9, 1948 until June 15, 1949, and was honorably discharged.  
None of the veteran's active duty was during a period of war.  
Accordingly, the Board finds that the veteran does not meet 
the requirements for pension benefits.  He did not serve any 
time during an active period of war, and therefore does not 
meet the 90-day threshold required for basic eligibility.  
Because the veteran fails to meet the basic eligibility 
requirements, the appellant's claim for death pension 
benefits is denied.  In cases such as this, where the law is 
dispositive, the claim must be denied because of absence of 
legal merit or lack of entitlement under the law.  See 
Sabonis, supra.


III.  Cause of death

The appellant seeks service connection for the cause of the 
veteran's death.  To establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that the disability casually shared in producing death, but 
rather, it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).

The veteran died in September 1992.  Unfortunately, little is 
known about the cause of the veteran's death.  The appellant 
has provided no information regarding the cause of the 
veteran's death and has not submitted a death certificate, 
despite requests by the RO to provide such information.  
There is no indication from the veteran's claims file that he 
sought treatment for any medical conditions after his 
separation from service.  Further, there is no indication in 
the veteran's claims file that he was service connected for 
any disabilities at any time during his life, nor was he 
pursuing any claims for service connection at the time of his 
death.  Without any evidence of a service-connected disease 
or disability, or any evidence of the veteran's cause of 
death, it cannot be established that the veteran's cause of 
death was related to his active service.  

Based on the foregoing, the Board finds that the criteria for 
service connection for the cause of the veteran's death are 
not met.  Thus, the appellant's claim is denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. 5107(b).


ORDER

Entitlement to death pension benefits is denied.  

Service connection for the cause of the veteran's death is 
denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


